Citation Nr: 1042196	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability manifested 
by sensitive feet.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right leg disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder as 
secondary to a right leg disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss, 
and if so, whether service connection is warranted.

7.  Entitlement to service connection for disability manifested 
by weight gain.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for high blood pressure.

10.  Entitlement to service connection for a psychiatric 
disorder, described as a change in character, as secondary to 
weight gain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to June 1986.  He 
also had additional service with the U.S. Naval Reserve.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and 
Philadelphia, Pennsylvania.  The Veteran's claims file continues 
to be under the jurisdiction of the RO in Nashville, Tennessee.  

The issues of entitlement to service connection for disability 
manifested by sensitive feet, a right ankle disorder, a bilateral 
knee disorder, disability manifested by weight gain, a sleep 
disorder, high blood pressure, and a psychiatric disorder, 
described as a change in character, as secondary to weight gain, 
and whether new and material evidence has been submitted to 
reopen claims for service connection for a right leg disorder and 
a back disorder as secondary to a right leg disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was 
denied by a September 2003 rating decision that was not appealed.  

2.  The evidence submitted since the September 2003 rating 
decision pertinent to the claim for service connection for 
bilateral hearing loss was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  

3.  Bilateral hearing loss had its onset during active service.


CONCLUSIONS OF LAW

1.  The rating decision of September 2003, which denied a claim 
for service connection for bilateral hearing loss, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2010).  

2.  Evidence received since the September 2003 rating decision is 
new and material, and the Veteran's claim for service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Bilateral Hearing 
Loss

The record reflects that a rating decision in September 2003 
denied service connection for bilateral hearing loss, and that 
the Veteran did not file a timely notice of disagreement with 
this decision.  Accordingly, it became final when the Veteran 
failed to perfect his appeal of that decision within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, his claim for service connection for bilateral 
hearing loss may only be reopened if new and material evidence is 
submitted.

In this instance, since the September 2003 rating decision denied 
the claim on the basis that "the evidence of record does not 
show audiometric findings which meet the criteria for a grant of 
service connection for defective hearing," the Board finds that 
is unclear whether the RO was referring to the lack of such 
findings in service or after service.  Consequently, the Board 
finds that new and material evidence would include current 
evidence of hearing loss.

In this regard, additional evidence received since the September 
2003 rating decision includes VA treatment records from May 2007, 
which contain examination findings of decreased hearing, and from 
May 2009, which note that the Veteran's medical problems included 
hearing loss.  

In this case, since the September 2003 rating decision is found 
to have denied the Veteran's claim at least in part on the basis 
that there was insufficient evidence of current hearing loss, the 
Board finds that the above-noted evidence of decreased and 
current hearing loss warrants the reopening of the claim, as such 
evidence was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the Board 
concludes that the claim for service connection for bilateral 
hearing loss is reopened.  


II.  Decision on the Merits of the Claim for Service Connection 
for Bilateral Hearing Loss

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When a veteran is seeking service connection for any disability 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Enlistment examination in December 1982 revealed hearing 
thresholds of 10, 15, 15, 5, and 5 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 5, 
10, 15, 10, and 0 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  The Veteran denied a 
history of hearing loss.  Audiometric evaluation in July 1983 
revealed hearing thresholds of 10, 15, 15, 5, and 5 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear, and of 10, 15, 15, 10, and 5 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the left ear.

Audiometric flight deck examination in July 1985 revealed hearing 
thresholds of 35, 40, 40, 40, and 35 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 40, 
35, 35, 40, and 25 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  Audiometric evaluation in 
October 1985 revealed hearing thresholds of 40, 40, 30, 25, and 
25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear, and of 60, 40, 40, 40, and 25 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, 
in the left ear.

Separation audiometric examination in June 1986 revealed hearing 
thresholds of 30, 30, 25, 10, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 25, 
25, 25, 25, and 20 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  

Reserve duty examination in early November 1986 revealed hearing 
thresholds of 15, 30, 30, 25, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 25, 
30, 25, 15, and 60 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  The diagnoses included 
hearing loss, not considered disabling.  However, it was noted 
that the Veteran fell asleep during this examination and that as 
a result, he was to repeat his audiogram at the time of his next 
reserve duty drill.  

Reserve retention examination in January 1988 revealed hearing 
thresholds of 25, 25, 30, 15, and 25 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 40, 
35, 35, 30, and 25 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  The diagnosis again 
included hearing loss, not considered disabling.

VA audiological examination in September 2003 revealed the 
Veteran's service history, which included service aboard an 
aircraft carrier as an aviation ordinance man.  The examiner 
noted the Veteran's report of hearing loss at the time of his 
separation examination, and gave an opinion that the most likely 
etiology for the Veteran's hearing loss and tinnitus was noise 
exposure suffered while in the Navy.  Examination at this time 
revealed hearing thresholds of 35, 50, 45, 40, and 30 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear, and of 40, 50, 45, 40, and 25 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the left ear.  Pure tone 
thresholds averages were 41.25 decibels on the right and 40 on 
the left.  Speech recognition scores were 76 percent bilaterally.  
The diagnosis was mild to moderate sensorineural hearing loss in 
the low to mid frequencies, rising to within normal limits in the 
higher frequencies bilateral with fair discrimination.  

VA outpatient records from May 2007 reflect findings of decreased 
hearing and a past medical history that included hearing loss.  
VA treatment records from May 2009 note that the Veteran's 
medical problems included hearing loss.

The Veteran asserts that his hearing loss arose out of his 
service, which included flight deck service aboard the USS 
Eisenhower.  His service treatment records confirm audiometric 
examination for non-critical flight deck duties while on board 
the USS Eisenhower in July 1985, and there is no evidence 
directly contradicting any of the Veteran's claims of noise 
exposure.  The Board will, therefore, concede the Veteran's noise 
exposure as claimed and that his claimed hearing loss is 
consistent with active service.  See 38 U.S.C.A. § 1154(a) (West 
2002).  

The Board has considered the evidence relevant to this claim, and 
notes that VA audiological results from September 2003 support a 
finding of current bilateral hearing disability for VA benefits 
purposes.  38 C.F.R. § 3.385 (2010).  

The Board also notes that while the September 2003 VA examiner 
did not provide a detailed rationale for her conclusion that the 
most likely etiology for the Veteran's hearing loss was noise 
exposure suffered while the Veteran was in the Navy, she did 
indicate that hearing loss was first noted at the time of the 
Veteran's separation examination.  Therefore, although the record 
reflects that there were earlier in-service audiometric findings 
consistent with hearing loss, since enlistment examination in 
December 1982 did not reflect such loss, the Board finds that the 
September 2003 VA examiner's opinion is both competent and 
credible, and thus, entitled to some evidentiary weight.  There 
is also no medical opinion evidence contradicting the September 
2003 opinion.  

Accordingly, because the evidence reflects exposure to noise 
during active service, and hearing loss by VA standards has been 
found to be documented bilaterally and consistent with such noise 
exposure during service, with one opinion in favor of service 
connection and no opinion against the claim, the Board will give 
the Veteran the benefit of the doubt, and find that the Veteran's 
bilateral hearing loss is of service origin.  Accordingly, the 
Board finds that the evidence supports entitlement to service 
connection for the Veteran's hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

With respect to the remaining issues of entitlement to service 
connection for disability manifested by sensitive feet, a right 
ankle disorder, a bilateral knee disorder, disability manifested 
by weight gain, a sleep disorder, high blood pressure, a 
psychiatric disorder, described as a change in character, as 
secondary to weight gain, and whether new and material evidence 
has been submitted to reopen claims for service connection for a 
right leg disorder and for a back disorder as secondary to a 
right leg disorder, the Board finds that further development is 
warranted.

First, although the Veteran has testified that the only medical 
records involved with his pending claim for Social Security 
Administration (SSA) disability benefits are VA treatment 
records, the Veteran's claims file does not contain any 
adjudicatory documents from SSA that support the Veteran's 
statement.  Therefore, the Board finds that an effort should be 
made to obtain all of the records associated with the Veteran's 
SSA claim for disability benefits.  

In addition, the Board's preliminary review of the record 
reflects that with respect to the claims for service connection 
for disability manifested by sensitive feet, a right ankle 
disorder, and a bilateral knee disorder, the Veteran, in essence, 
asserts that he sustained a lesion arising out of an insect bite 
(testimony) or bumping his right leg near the ankle (service 
treatment records) during active duty for training (ACDUTRA) in 
August 1986 that either directly resulted in these conditions or 
secondarily caused or aggravated these conditions over a period 
of time due to an altered gait.  In this regard, although there 
is no evidence of an in-service foot, ankle, or knee disorder, 
since there is evidence of a lesion on the right leg during 
ACDUTRA in August 1986, and the Veteran is capable of testifying 
to the onset of pain in the feet, right ankle, and knees 
following this bite/injury, the Board finds that he should be 
afforded an examination and opinion as to whether any current 
disability of the feet, right ankle, and knees is related to 
ACDUTRA in August 1986 or otherwise related to the Veteran's 
period of active service.  In the event one or more but not all 
of the claimed disabilities are found to be related to active 
service, the examiner should further state whether the service-
connected disability caused or aggravated the nonservice-
connected disability.  

Moreover, with respect to the claims for service connection for 
disability manifested by weight gain, a sleep disorder, and a 
psychiatric disorder, described as a change in character, as 
secondary to weight gain, the Veteran has most recently testified 
that his claim for service connection for a psychiatric disorder, 
described as a change in character, as secondary to weight gain, 
is better described as a claim for a psychiatric disorder based 
on in-service depression he experienced in connection with weight 
gain and his inability to sleep (transcript (T. at p. 19).  
Therefore, while weight gain is not a disability in and of 
itself, since weight gain was shown during the Veteran's period 
of active duty (152 pounds in December 1982 versus 186 in June 
1986) and there is some evidence of poor sleep during service in 
July 1985, the Board finds that the claims for service connection 
for disability manifested by weight gain, a sleep disorder, and a 
psychiatric disorder, described as a change in character, as 
secondary to weight gain, should also be remanded for an opinion 
as to whether the Veteran currently has depression or another 
psychiatric disorder manifested by weight gain and/or poor sleep 
that is related to active service.  The Board further finds that 
in view of the fact that in-service findings of poor sleep could 
also be indicative of an organic sleep disorder, the examiner 
should also provide an opinion as to whether any current organic 
sleep disorder, such as sleep apnea, is related to active service 
and if so, whether any current psychiatric disorder is causally 
related to such disorder.  

Finally, in view of the fact that there is a current diagnosis of 
hypertension, and there was an elevated blood pressure reading of 
130/88 at the time of the Veteran's separation from service in 
June 1986, the Board finds that the Veteran should also be 
afforded an examination and opinion as to whether his current 
hypertension is related to his period of active service.  

An effort should also be made to obtain to obtain any VA 
treatment records for the Veteran, dated since June 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
any additional VA treatment records for 
the Veteran, dated since June 2009.  

2.  SSA should be contacted and requested 
to provide a copy of all decisions 
awarding benefits to the Veteran, in 
addition to a complete copy of all 
supporting medical and other documentation 
that was utilized in rendering the 
decisions.

3.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the nature of any disability manifested by 
sensitive feet, a right ankle disorder, 
and a bilateral knee disorder.  The 
Veteran's claims file and a copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability of the feet, right 
ankle, or knees is related to an insect 
bite/injury during ACDUTRA in August 1986 
or otherwise related to the Veteran's 
period of active service.  In providing 
this opinion, the examiner should discuss 
the complaints and findings pertaining to 
leg muscle pain in August 1983, as well as 
the trauma and lesion of the right leg in 
August 1986.

In the event one or more but not all of 
the claimed disabilities are found to be 
related to active service, the examiner 
should further state whether it is at 
least as likely as not (50 percent 
probability or greater) that the service-
connected disability caused or aggravated 
the nonservice-connected disability.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The Veteran should be scheduled for an 
appropriate examination to determine the 
nature of any disability manifested by 
weight gain, sleep disorder, and 
psychiatric disorder, described as a 
change in character, as secondary to 
weight gain.  The claims file and a copy 
of this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran currently has depression or 
another psychiatric disorder manifested by 
weight gain and/or poor sleep that is 
related to active service.  

In view of the fact that in-service 
findings of poor sleep could also be 
indicative of an organic sleep disorder, 
the examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current organic sleep 
disorder, such as sleep apnea, is related 
to active service.  

In providing this opinion(s), the examiner 
should acknowledge the July 1985 treatment 
note when the Veteran complained of sleep 
disturbance, as well as the November 1986 
reserve examination report when he fell 
asleep during an audiological examination.

If a sleep disorder is related to active 
service, then  the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder was caused or aggravated by the 
sleep disorder.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Arrangements should also be made to 
provide the Veteran with an appropriate 
examination to determine the nature of any 
hypertension.  The claims file and a copy 
of this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's hypertension had its 
onset during active service.  The examiner 
should specifically address the Veteran's 
blood pressure reading of 130/88 in June 
1986 at service separation.

The opinion expressed by the examiner must 
be accompanied by a complete rationale.  

6.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

7.  Finally, readjudicate all of the 
issues on appeal.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran and his representative an 
appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


